Case 8:17-cv-02461-CEH-AEP Document 43 Filed 12/08/20 Page 1 of 2 PageID 2356


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

WENDY L. MEADE,

      Plaintiff,

v.                                                   Case No: 8:17-cv-2461-T-36AEP

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
                                        /

                                      ORDER

      This cause comes before the Court upon the Report and Recommendation filed

by Magistrate Judge Anthony E. Porcelli on November 20, 2020 (Doc. 42). In the

Report and Recommendation, Magistrate Judge Porcelli recommends that: (1)

Plaintiff’s Unopposed Motion for Attorney’s Fees Pursuant to Equal Access to Justice

Act, 28 U.S.C. § 2412 (Doc. 39) be granted and (2) Plaintiff be awarded attorney’s fees

in the amount of $13,312.50. All parties were furnished copies of the Report and

Recommendation and were afforded the opportunity to file objections pursuant to 28

U.S.C. § 636(b)(1). No such objections were filed.

      Upon consideration of the Report and Recommendation, and upon this Court's

independent examination of the file, it is determined that the Report and

Recommendation should be adopted. Accordingly, it is now

      ORDERED AND ADJUDGED:
Case 8:17-cv-02461-CEH-AEP Document 43 Filed 12/08/20 Page 2 of 2 PageID 2357


      (1)   The Report and Recommendation of the Magistrate Judge (Doc. 42) is

            adopted, confirmed, and approved in all respects and is made a part of

            this Order for all purposes, including appellate review.

      (2)   Plaintiff’s Unopposed Motion for Attorney’s Fees Pursuant to Equal

            Access to Justice Act, 28 U.S.C. § 2412 (Doc. 39) is GRANTED.

      (3)   Plaintiff is awarded attorney’s fees in the amount of $13,312.50. Unless

            the Department of Treasury determines that Plaintiff owes a federal debt,

            the Government shall pay the fees to Plaintiff’s counsel in accordance

            with Plaintiff’s assignment of fees (Doc. 41).

      DONE AND ORDERED at Tampa, Florida on December 8, 2020.




Copies to:
The Honorable Anthony E. Porcelli
Counsel of Record




                                          2
